Citation Nr: 0821954	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-04 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter, and his son.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran testified before the undersigned at a Video 
Conference hearing in Los Angeles, California in May 2008.  A 
transcript of this hearing is associated with the claims 
folder.  

During the May 2008 Video Conference hearing the veteran 
submitted an April 2008 Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance along with a 
waiver of RO review.  Also, the veteran mailed May 2008 
Examinations for Housebound Status or Permanent Need for 
Regular Aid and Attendance directly to the Board in May and 
June 2008.  While the recently submitted evidence did not 
include a waiver, given the favorable disposition, a waiver 
is not required.  38 C.F.R. § 20.1304 (2007).  


FINDINGS OF FACT

1.  The veteran has the following non-service connected 
disabilities: degenerative disc disease of the cervical spine 
with severe facet hypertrophy, spinal stenosis with left 
upper extremity radiculopathy, rated as 60 percent disabling; 
degenerative disc disease of the lumbar spine, L4-5, rated as 
40 percent disabling; hypertension, rated as 10 percent 
disabling; benign prostate hypertrophy, rated as zero percent 
disabling; and anemia, rated as zero percent disabling.  The 
combined non-service connected disability rating is 80 
percent.  The veteran is not in receipt of service connection 
for any disorder.

2.  The medical evidence does not establish that the veteran 
is helpless or blind or nearly helpless or blind, and/or that 
he is a patient in a nursing home because of mental or 
physical incapacity.

3.  The medical evidence establishes that the veteran 
requires the daily assistance of another to protect himself 
from the dangers of his environment.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of need for regular aid and attendance have been met.  
38 U.S.C.A. §§  1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted non-service connected pension 
benefits by a rating decision dated in September 2001.  
Presently he is seeking entitlement to additional allowance 
for special monthly pension benefits based on the need for 
regular aid and attendance.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 
1521(a).  Section 1521 further provides for an increased rate 
of pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60 percent, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. § 
3.351(b), (c), and (d).

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

The veteran has the following non-service connected 
disabilities: degenerative disc disease of the cervical spine 
with severe facet hypertrophy, spinal stenosis with left 
upper extremity radiculopathy, rated as 60 percent disabling; 
degenerative disc disease of the lumbar spine, L4-5, rated as 
40 percent disabling; hypertension, rated as 10 percent 
disabling; benign prostate hypertrophy, rated as zero percent 
disabling; and anemia, rated as zero percent disabling.  The 
combined non-service connected disability rating is 80 
percent.  The veteran is not in receipt of service connection 
for any disorder.  Thus, the veteran is not entitled to an 
increased rate of pension based solely on his disability 
rating.

There are five VA Form 21-2680 reports of "Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance" of record; three reports dated in August 2004, 
April 2008, and May 2008 and two un-dated reports which were 
received by VA in September 2000 and July 2004.  In the un-
dated report received by VA in September 2000 the veteran 
complained of left shoulder pain, neck pain, pain in the left 
arm, and pain in both knees which made it difficult for the 
veteran to stand.  It is noted that the veteran leaves his 
home daily without the assistance of a cane, brace, crutches, 
or a walker.  It is also noted that daily skilled services 
were not necessary.  

In the un-dated report received by VA in July 2004 the 
examiner noted that the veteran could walk 1/4 of a block, left 
his house as needed, and did not require the assistance of a 
cane, brace, crutches, or a walker.  The examiner opined that 
the veteran required the daily personal health care services 
of a skilled provider without which the veteran would require 
hospital, nursing home, or other institutional care.  

In the August 2004 report the examiner noted that the veteran 
could walk only 1/2 a block because of cervical radiculopathy.  
The examiner also noted that there were no restrictions to 
the veteran leaving the house as long as help is provided and 
that the veteran required a wheelchair and walker for 
locomotion.  This examiner also opined that the veteran 
required the daily personal health care services of a skilled 
provider without which the veteran would require hospital, 
nursing home, or other institutional care.  

In the April 2008 report the examiner noted that the veteran 
had no restrictions using his upper extremities but that his 
son and daughter help him feed himself, button clothing, 
shave, and attend to the needs of nature.  With regard to the 
lower extremities, the examiner noted that the stiffness in 
the veteran's knees has caused him to fall and hurt himself.  
The examiner noted that the veteran could walk only 1/16th of 
a block without the assistance of another person and that the 
veteran could only leave the house for emergencies.  The 
examiner also noted that the veteran used canes and braces to 
ambulate and that the veteran suffered from sleepwalking.  
Finally, this examiner opined that daily skilled services 
were not necessary.  

In the May 2008 reports, the examiners noted that the veteran 
was unable to use his left arm, experienced left leg 
numbness, and had difficulty in maintaining his balance.  The 
examiners noted that the veteran could not walk without the 
assistance of another person, used a cane, braces, and a 
walker to ambulate, and suffered from a sleepwalking disorder 
due to pain medications.  The examiners also opined that the 
veteran required the daily personal health care services of a 
skilled provider without which the veteran would require 
hospital, nursing home, or other institutional care.

Considering this evidence, the Board finds a sufficient basis 
to award special monthly pension by reason of need for 
regular aid and attendance.  While two of the above examiners 
found that the veteran did not require daily skilled 
services, the remaining three examiners (including the most 
recent May 2008 examiners) opined that the veteran required 
the daily personal health care services of a skilled provider 
without which the veteran would require hospital, nursing 
home, or other institutional care.  Also, the most recent 
report shows that the veteran cannot walk without the 
assistance of another person.  The above reports show that 
the veteran has difficulty ambulating and the most recent 
reports shows that the veteran's difficulty in ambulating 
causes him to fall and hurt himself which indicates that the 
veteran cannot generally protect himself from the hazards of 
danger.  Although the veteran is not blind, bedridden or in 
need of nursing home care, the Board finds that the facts 
demonstrate the need for regular aid and attendance for the 
performance of some daily activities.  See generally Turco v. 
Brown, 9 Vet. App. 222 (1996) (eligibility requires that at 
least one of the factors set forth in VA regulation is met).  
In this case, the Board finds that one factor (incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to her daily environment) has been met.  

The Board finds that the evidence supports an award of 
special monthly pension by reason of need for regular aid and 
attendance.  38 U.S.C.A. § 5107(b).



Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to special monthly pension by 
reason of need for regular aid and attendance is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


